Citation Nr: 1223627	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 10, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to July 1973. 

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cheyenne, Wyoming, which denied an increased evaluation for the Veteran's service-connected PTSD, then rated as 50 percent disabling.  The appeal also arises from a December 2005 RO rating action denying TDIU.  

The Board remanded the case in December 2007 for additional development.

In an April 2010 rating action, the Appeals Management Center (AMC) granted a 100 percent schedular disability rating for PTSD effective from March 10, 2010.  That constituted a complete grant of the benefits sought for the period beginning on March 10, 2010, in part because the 100 percent schedular rating rendered moot the TDIU claim from that date forward.  Thus, still remaining on appeal were the issues of entitlement to an increased rating for PTSD and entitlement to TDIU, both for the appeal period prior to March 10, 2010. 

In a November 2010 decision, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD prior to March 10, 2010, and remanded the issue of entitlement to a TDIU for the period prior to March 10, 2010, for further development. 

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), notwithstanding the above.

In October 2011, the Veteran's then attorney and VA Office of General Counsel filed a Joint Motion for Partial Remand requesting that the matter be partially vacated as it related to the PTSD issue and that the matter be remanded for readjudication in compliance with the motion.  In October 2011, the Court ordered that the motion for remand be granted and that that part of the decision that denied an increased evaluation for PTSD prior to March 10, 2010, be remanded for actions consistent with the terms of the joint motion, notwithstanding the above.  

In this regard, it is important to note that while the issue of entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 10, 2010 was at the Court, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 10, 2010, was before the RO, and is now before the Board. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, for the time period prior to March 10, 2010, the Veteran's service-connected PTSD disability was manifested by symptoms that approximated total occupational impairment and total social impairment. 

2.  In view of the 100 percent schedular rating for PTSD granted in this decision, there is no longer a controversy on the question of the Veteran's entitlement to TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD prior to March 10, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The question of whether the Veteran is entitled to an award of TDIU prior to March 10, 2010, is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In December 2004, the Veteran requested an increased evaluation for his PTSD.  

In conjunction with his request, the Veteran was afforded a VA examination in February 2005.  At the time of the examination, the Veteran reported that he stayed in his house most of the time and out of trouble.  The Veteran noted living in a trailer and stated that he watched television most of the time.  

Mental status examination performed at that time revealed he was malodorous and unshaven.  His clothing was soiled and worn.  The Veteran was courteous and compliant.  There was no unusual or inappropriate behavior.  Speech was within normal limits and was well organized and goal directed.  His insight was good but his judgment was poor.  Concentration was noted to be adequate.  There was significant evidence of thought disorder by report but there were no bizarre references or patterns of speech during the interview that would indicate the presence of a thought disorder.  The Veteran was alert and fully oriented.  He was able to describe his monthly expenses and his social activities.  The examiner rendered Axis I diagnoses of PTSD and a psychotic disorder, not otherwise specified (NOS).  

The examiner indicated that the Veteran's PTSD did not render him unemployable although he had been found to be unemployable as a result of his psychosis.  He further observed that the Veteran's social functioning was significantly impaired as he chose to isolate himself.  The examiner noted that the Veteran's ability to maintain activities of daily living appeared to be impaired as his grooming and hygiene were very poor.  The examiner assigned a GAF score of 50 as it related solely to his PTSD.  

At the time of an August 2005 outpatient visit, the Veteran was diagnosed as having Axis I diagnoses of PTSD and paranoid type schizophrenia.  A GAF score of 51 was assigned at that time.  At the time of an August 2006 VA outpatient visit, the Veteran was again diagnosed as having Axis I diagnoses of PTSD and paranoid type schizophrenia with a GAF score of 45 being assigned at that time.  During October and November 2006 VA outpatient visits, Axis I diagnoses of PTSD and paranoid type schizophrenia were again rendered with GAF scores of 45 being assigned.  

At the time of a February 2007 VA outpatient visit, Axis I diagnoses of PTSD and psychotic disorder, NOS, were rendered with a GAF score of 43 being assigned.  During a January 2008 VA outpatient visit, Axis I diagnoses of PTSD and psychotic disorder, NOS, were rendered, with a GAF score of 42 being assigned.  

In March 2007, a VA examination report was prepared in an attempt to differentiate which symptoms were related to the Veteran's PTSD.  The examiner noted that the symptoms attributable to the Veteran's PTSD were poor sleep, nightmares, intrusive memories, avoidance of combat experiences, a sense of detachment from others, a foreshortened sense of future, hypervigilance, and an exaggerated startle response.  Symptoms attributable to his psychotic or mood disorder included a flat affect, problems with thought processes, and poor grooming and hygiene.  He further observed that there were some symptoms that occurred in each of these disorders that could not be separated.  The examiner also noted that the GAF score as it related to the Veteran's PTSD was 50 and that the GAF score as it related to the mood disorder would be 42 when on medication and 35 when not on medication. 

The examiner stated that the Veteran's functioning had deteriorated significantly since the last examination since he discontinued his psychotic medications.  The examiner indicated that the Veteran's PTSD symptomatology, in and of itself, would not prevent him from being employable in a sedentary work environment that was loosely supervised and involved little or no contact with the public.  He further noted that the Veteran was not employable secondary to his symptoms associated with his psychosis and/or mood disorder.  

During January, July, October 2008, February 2009, and August 2009 VA outpatient visits, Axis I diagnoses of PTSD and psychotic disorder, NOS, were rendered with GAF scores of 42 being assigned.  The same Axis I diagnoses along with GAF scores of 44 were assigned at the time of April and June 2009 VA outpatient visits, while the same diagnoses along with GAF scores of 45 were assigned during December 2009 and February 2010 visits.  

At the time of a March 2010 VA examination, the examiner indicated that the symptoms resulting from the Veteran's PTSD were recurrent and intrusive distressing recollections of events, including images, thoughts, and perceptions, and recurrent distressing dreams of the event.  He was also noted to avoid thoughts, feelings, and conversations associated with the trauma.  The Veteran had markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others along with a sense of foreshortened future.  He also had difficulty falling asleep, had irritability and outbursts of anger, hypervigilance, and exaggerated startle response.  The symptoms were noted to be chronic and were reported to be about the same as those in February 2005.  There had been no remissions.  The examiner rendered diagnoses of PTSD and psychotic disorder, NOS.  The examiner assigned a GAF score of 45 as it related to the Veteran's PTSD.  

The examiner indicated that the Veteran's PTSD, by itself, had resulted in individual unemployability due to an inability to establish and maintain effective relationships or to engage even minimally in social interactions in order to receive instructions, report attendance, or engage in many other functions required for any jobs.  The PTSD had resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood, due to impaired impulse control, neglect of personal hygiene and appearance, difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The prognosis was poor.  

The Board notes that the Veteran has two significant psychiatric disorders, PTSD, for which service connection is in effect, and a psychotic disorder, NOS, for which service connection is not currently in effect.  The Board further observes that the VA examiner who conducted the February 2005 VA examination, prepared the March 2007 VA report, and performed the March 2010 VA examination is the same examiner.  In this regard, the Board notes that at the time of the March 2010 VA examination, the VA examiner indicated that the symptoms associated with the Veteran's PTSD symptoms and features were about the same as they were at the time of the February 2005 VA examination.  The Board further observes that the examiner assigned GAF scores of 50 as it related to the Veteran's PTSD at the time of the February 2005 VA examination and in the March 2007 report.  As noted above, such scores reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Although the examiner indicated that the Veteran's PTSD did not cause him to be unemployable at the time of the February 2005 VA examination, he qualified that statement in the March 2007 VA examination in that the PTSD would only allow for employment in a limited capacity, one which involved a sedentary work environment which was loosely supervised and involved little or no contact with the public.  Moreover, the VA examiner indicated that there were certain symptoms for both psychiatric disorders that overlapped.  

The Board further observes that VA outpatient treatment records associated with the claims folder for the time period in question contain co-existing Axis I diagnoses of PTSD and paranoid schizophrenia/and or a psychotic disorder, NOS, on each occasion, with GAF scores of between 42 and 45 being assigned.  Moreover, the examiners have found that the Veteran has socially isolated himself, which has been attributed, on at least an equal basis, to his current Axis I psychiatric disorders.  In addition, in his March 2010 VA examination report, the VA examiner indicated that the Veteran's PTSD, by itself, caused him to be unemployable.  While an argument can be made that this was an increase in the Veteran's PTSD symptomatology when compared to the previous findings, the Board again notes that the VA examiner stated that the symptoms associated with the Veteran's PTSD were essentially the same as those that were present in February 2005 and were chronic in nature.  

The Veteran has been unemployed at all times during the course of this appeal.  He has been assigned GAF scores, solely relating to his PTSD, that denote an inability to maintain employment.  Based upon the essentially total social isolation that has been caused by the PTSD and the effect that that the PTSD symptoms have been shown to have on the Veteran's employability, total social and occupational impairment has been approximated and/or demonstrated.  38 C.F.R. § 4.7, 4.21 (2011).  As such, the criteria for a 100 percent rating have been met throughout the course of the appeal.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

A 100 percent schedular rating is a higher benefit than TDIU; thus, when a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's decision set to grant a 100 percent rating for PTSD, the claim of entitlement to TDIU is now moot.  Accordingly, the Veteran's claim for TDIU must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim for an increased evaluation for PTSD, further assistance is not required to substantiate that element of the claim.  As a result of finding that the TDIU appeal is moot, further assistance is also unnecessary to aid the Veteran in substantiating that claim.

ORDER

Entitlement to a 100 percent disability evaluation for PTSD prior to March 10, 2010 is granted. 

The issue of entitlement to TDIU is dismissed as moot.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


